NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



JUAN FRANCISCO VEGA,                        )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D18-2487
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed February 15, 2019.

Appeal from the Circuit Court for DeSoto
County; Don T. Hall, Judge.

Juan Francisco Vega, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Blain A. Goff, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


KELLY, VILLANTI, and BLACK, JJ., Concur.